ORDER

PER CURIAM.
We previously affirmed Frederick H. Brown’s first degree assault and armed criminal action convictions on direct appeal and affirmed the denial of his Rule 29.15 motion for post-conviction relief. State v. Brown, 871 S.W.2d 136 (Mo.App. E.D.1994). He now appeals the judgment denying his “Motion for Nunc Pro Tunc Order” in which he alleged the trial court erred in finding him to be a persistent offender.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).